In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00016-CV




         IN THE INTEREST OF S.S., A CHILD




         On Appeal from the 76th District Court
                 Titus County, Texas
               Trial Court No. 37,692




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER

        Court reporter Cresta LeFevre recorded the trial court proceedings in cause number 06-

15-00016-CV, styled In the Interest of S.S., a Child, trial court cause number 37,692 in the 76th

Judicial District Court of Titus County, Texas. The reporter’s record in this accelerated appeal

of a parental-rights termination order was due on March 23, 2015, by order of this Court.

LeFevre has filed a motion for extension of time in which to file this record, asking that she be

permitted to file the record on or before March 30, 2015.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the record in this case is filed in a reasonable

amount of time.

        Therefore, we hereby overrule LeFevre’s motion, and, due to the circumstances presented

in LeFevre’s motion, order LaFevre to file the reporter’s record in cause number 06-15-00016-

CV, styled In the Interest of S.S., a Child, trial court cause number 37,692 in the 76th Judicial

District Court of Titus County, Texas, on or before March 30, 2015.

        If the reporter’s record is not received by March 30, we warn LeFevre that we may begin

contempt proceedings and order her to show cause why she should not be held in contempt of

this Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.

                              BY THE COURT

Date: March 25, 2015




                          3